Citation Nr: 1702863	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right eye blindness.

2.  Entitlement to service connection for bilateral knee arthritis, to include gouty arthritis.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residual scars of the left foot, status post plantar wart removal.

4.  Entitlement to an increased disability rating (or evaluation) for residuals of electric shock to the right upper extremity in excess of 40 percent.

5.  Entitlement to an increased disability rating (or evaluation) for residuals of electric shock to the left upper extremity in excess of 20 percent.

6.  Entitlement to an increased disability rating (or evaluation) for weakness and incoordination of the right lower extremity in excess of 20 percent.

7.  Entitlement to an increased disability rating (or evaluation) for weakness and incoordination of the left lower extremity in excess of 20 percent.

8.  Entitlement to an increased disability rating (or evaluation) for residuals second degree burns with depigmentation of the right shoulder in excess of 10 percent.

9.  Entitlement to an increased disability rating (or evaluation) for residuals second degree burns with depigmentation of the left shoulder in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to April 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2013 rating decisions of the RO in Oakland, California.  There is some confusion as to the issues currently before the Board.  In various written statements throughout the course of this appeal, the Veteran appears to have withdrawn a number of issues; however, as the instant decision remands the issues on appeal for a Board videoconference hearing, the Board need not address which issues are currently before the Board.  The issues being withdrawn, if any, will be addressed at the future Board hearing.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Board Videoconference Hearing

In both the October 2011 and August 2014 substantive appeals, via VA Form 9, the Veteran requested a Board videoconference hearing.  On September 14, 2015, VA sent the Veteran a letter informing that a Board videoconference hearing had been scheduled for October 23, 2015.  The letter stated that the Veteran could reschedule up to two weeks before the scheduled hearing date by showing good cause.  The Veteran was also informed that if good cause was not found, the Veteran would promptly be informed that the opportunity to appear for the originally scheduled hearing date would remain available.

On October 5, 2015, VA received a letter dated September 28, 2015 from the Veteran requesting that the October 23, 2015 Board hearing be rescheduled for a date during or after the month of November.  There is no indication from the record that the Veteran was subsequently sent a letter either rescheduling the hearing or finding that good cause to reschedule had not been found.  The record does reflect that the Veteran was subsequently recorded as a "no show" for the previously scheduled October 23, 2015, Board videoconference hearing.

There is no indication from the record that the Veteran has withdrawn the hearing request.  As such, the Board finds remand necessary to schedule the Veteran for a new Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of the issues on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.


Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




